Citation Nr: 1708233	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  10-34 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for post-traumatic stress disorder (PTSD), effective prior to May 17, 2010 and from January 1, 2012.

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2001 to March 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in part, denied service connection for sleep apnea, determined that there was no clear and unmistakable error in a prior rating decision that assigned an initial 30 percent rating for PTSD with sleep disorder, and denied an increase in a 30 percent rating for PTSD with sleep disorder.  The Veteran filed a timely notice of disagreement (NOD) in October 2009.  Jurisdiction of the case was subsequently transferred to the RO in Indianapolis, Indiana.

The Board notes that during the pendency of the appeal, the RO assigned a temporary total rating for PTSD with sleep disorder, effective from May 17, 2010, based on hospitalization under 38 C.F.R. § 4.29.  The rating was subsequently reduced to 30 percent effective January 1, 2012 in an October 2011 rating decision.  As this was a maximum award of benefits, the Board will not review this staged rating.

In May 2015, the Veteran and his spouse testified at a videoconference hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing is associated with the claims file.  

In a September 2015 decision, the Board found that the rating decision which assigned an initial 30 percent disability rating in the award for service connection for PTSD contained clear and unmistakable error and granted an initial 50 percent rating for PTSD effective March 31, 2006.  

With regards to the increased rating claim for PTSD and claim for service connection for sleep apnea, the Board remanded the case for further development of the record, including obtaining outstanding records and a VA examination and medical opinion.  

In an April 2016 rating decision, the RO continued a 10 percent rating for right knee osteoarthritis, decreased a 10 percent rating for traumatic brain injury to 0 percent effective February 23, 2016, continued the denial of service connection for hearing loss due to lack of new and material evidence, and denied service connection for bipolar disorder, depression, dizziness, and an ear condition.  The Board notes that if the Veteran would like to file a notice of disagreement with these decisions, he has until April 2017 to do so.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issue of entitlement to an evaluation in excess of 50 percent for PTSD, effective prior to May 17, 2010 and from January 1, 2012 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's obstructive sleep apnea first manifested after separation from service and is not shown to be related to service.

2. The Veteran's sleep apnea is not caused by or aggravated by his service-connected PTSD. 



CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have not been met. 38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5103, 5013A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim at issue by notice letter dated in May 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R § 3.159(c).  Here, the Veteran's service records and VA records have been obtained and associated with the claims file.  The Veteran was afforded a VA examination in November 2015.  The examination is of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination report reflects that relevant records were reviewed and the examiner personally interviewed and examined the Veteran, including eliciting a history from him, and offered opinions.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Service Connection Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of a disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016). 


Analysis

Initially, the Board notes that the Veteran has an established service-connected condition of PTSD with sleep disorder.  The Veteran contends that in addition to his sleep impairment related to his service-connected PTSD, he also has sleep apnea.  

The Veteran contends that his sleep apnea symptoms began in service, and that the symptoms persisted ever since then.  See May 2015 hearing transcript.  Alternatively, he contends that his sleep apnea is caused by or aggravated by his service-connected PTSD.  

A July 2010 VA neurology sleep consult reflects a diagnosis of obstructive sleep apnea (OSA).  A July 2010 polysomnography report reflects, in part, a diagnosis of OSA syndrome.  Thus the evidence reflects a current disability.

The Veteran's service treatment records show that in a December 2005 VA examination performed during active service, the Veteran complained of PTSD and a sleep disorder.  The examiner diagnosed sleep disorder, etiology uncertain, and recommended that if the sleep problems did not resolve once his PTSD was under better control, that he should go to a VA hospital for a sleep study to ascertain whether or not he had OSA.  

The Veteran was afforded a VA examination in November 2015.  The examiner noted the Veteran's history of sleep complaints, including trouble falling and staying asleep, complicated sleep schedules, and restless sleep.  The examiner found that the Veteran had no complaints of sleep apnea type signs or symptoms until 2010, when his roommates observed numerous instances of sleep apnea.  Therefore, the VA examiner opined that the Veteran's sleep apnea was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service sleep disorder, nor did it date back to his service.  

The examiner also considered whether the Veteran's sleep apnea was caused by or the result of his service-connected PTSD.  The examiner stated that per a review of the medical literature, individuals with OSA experience abnormal breathing due to the narrowing or closure of the throat, with most individuals who have sleep apnea also having a small upper airway.  Furthermore, as individuals age and become heavier, the pharynx becomes more flexible and easily collapsible.  During sleep, the muscles in the pharynx relax to make the pharynx even more collapsible, which may make the airway partially or completely collapse, causing OSA.  Thus, the VA examiner opined that the Veteran's sleep apnea was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected PTSD.  

In addition, although the examiner was unable to determine a baseline severity of the Veteran's sleep apnea, the examiner was able to give an opinion as to whether the Veteran's sleep apnea was aggravated by the Veteran's service-connected PTSD.  The examiner found that the Veteran's sleep apnea was less likely than not aggravated beyond its natural progression by PTSD, again based on the medical literature which states that OSA arises from what is basically a mechanical problem.    

The Board finds the November 2015 VA examiner's opinion persuasive as the opinion is informed by a thorough review of the Veteran's claim file, medical history of sleep complaints, and relevant medical literature.  The examiner's opinion reflects clear and unequivocal conclusions regarding the relationships between the Veteran's sleep apnea and his sleep disorder and service-connected PTSD.  The reasoning adequately shows that the examiner's opinions are supported by the relevant and material evidence and a review of the medical literature.  Thus, the examiner's opinion is based upon sound reasoning and the Board gives it greater probative value.

With regards to the Veteran's statements that his sleep apnea started in service, the Board acknowledges that a claimant is generally competent to introduce lay testimony of observable symptoms of disability and continuity of such symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, as a lay person, the Veteran is not competent to provide a medical diagnosis regarding the onset and underlying cause of his sleep apnea; such a matter requires medical expertise and laboratory testing.  See id. at 1377 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, the Board accords significantly greater probative value to the medical evidence of record than to the lay assertions regarding the onset and underlying cause of the Veteran's sleep apnea.

The Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be resolved.  As such, service connection for obstructive sleep apnea is not warranted.


ORDER

Entitlement to service connection for sleep apnea, to include as secondary to PTSD, is denied.


REMAND

The Board sincerely regrets further delay from the additional remand of the increased rating claim, but it is necessary to ensure there is a complete record and so that the Veteran is afforded every possible consideration. 

In a September 2015 decision, the Board remanded the increased rating claim so that the Veteran's complete Vocational Rehabilitation and Employment (VR&E) file could be obtained and a VA examination and opinion provided.  The Board notes that the Veteran received a VA examination in November 2015.  In response to its request for the complete VR&E file, the VA received a letter dated in February 2008 acknowledging the Veteran's application for vocational rehabilitation.  The VA also received a letter dated in November 2015 that the Veteran's case was being transferred to a new vocational rehabilitation counselor for continued case management services.  This was the entirety of records received by the VA and referred to by the RO in its April 2016 supplemental statement of the case.  

Given the continued suggestion of outstanding records, the Board remands the case, so that any outstanding VR&E records can be obtained.  An addendum VA opinion is needed only if additional VR&E records are found.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's complete VR&E file and associate it with his claims file.  All efforts to obtain the records should be clearly noted in the claims file.  If no additional records are available, this should also be clearly noted in the record.  

2.  If additional VR&E records are located, then the Veteran's claim file should be returned to the November 2015 examiner for a VA addendum opinion.  If the November 2015 examiner is unavailable, the claim file must be provided to an examiner who is qualified to give an opinion on the Veteran's PTSD, so that a new opinion can be provided.  The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The examiner must opine on the level of occupational and social impairment resulting from the Veteran's service-connected PTSD, in light of the Veteran's claim file and VR&E records.  The examiner should provide a Global Assessment of Functioning score.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions, based on his or her clinical experience, medical expertise, and established medical principles. 

3.  After completing the above, and any other development as may be indicated, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


